         Case 1:19-cv-01146-RBW Document 13 Filed 08/28/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
NBC 7 SAN DIEGO, et al.,                     )
                                             )
                               Plaintiffs,   )
                                             )
               v.                            )       Civil Action No. 19-1146 (RBW)
                                             )
UNITED STATES DEPARTMENT                     )
OF HOMELAND SECURITY, et al.,                )
                                             )
                              Defendants.    )
                                             )

                                  JOINT STATUS REPORT

       The Parties hereby provide this status report advising the Court of the status of this

Freedom of Information Act (“FOIA”) case. Accordingly, the Parties state as follows:

   1. This case concerns five FOIA requests submitted by Plaintiffs NBC 7 San Diego, Tom

Jones, and the Reporters Committee for Freedom of the Press (“RCFP”) (collectively,

“Plaintiffs”), seeking records from the U.S. Department of Homeland Security (“DHS”) and its

component-agencies, Immigration and Customs Enforcement (“ICE”), U.S. Customs and Border

Protection (“CBP”), and U.S. Citizenship and Immigration Services (“USCIS”) (collectively,

“Defendants”). See Compl., ECF No. 1, at ¶¶ 16–17, 23–28. RCFP’s FOIA requests each

consist of 12 subparts. See, e.g., ECF No. 1-9 at 5-6.

   2. Defendants filed their answer in this case on June 11, 2019, see ECF No. 9. Defendants

have not completed their responses to Plaintiffs’ FOIA requests.

   3. Defendant CBP is currently conducting a search for potentially responsive records to

Plaintiffs’ requests. CBP has conducted a preliminary search for records responsive to items 3,

4, 5, 6, and 9 of the RCFP request and is reviewing the results to determine if additional searches

are necessary. On August 2, 2019, CBP proposed keyword searches for the email portions of
         Case 1:19-cv-01146-RBW Document 13 Filed 08/28/19 Page 2 of 5



items 1, 11, and 12 of the RCFP request. On August 13, 2019, Plaintiffs provided a

counterproposal to CBP for a keyword search as to items 1 and 11, and stated with respect to

item 12, it is reasonably described as written and does not need to be amended in scope. On

August 27, 2019, CBP advised Plaintiffs, through counsel, that the counterproposal included

some search terms that in the agency’s view would be impractical and unduly burdensome to

process (specifically, common last names that would likely return all of the emails for any CBP

employee with that name). On August 27, 2019, the Parties conferred regarding the possibility

of revising the proposed keywords provided by Plaintiffs, and the parties are continuing to

engage in meet and confer discussions regarding those search terms.

           a. CBP’s additional statement with respect to RCFP’s Request to CBP: CBP notes

               that items 1 and 11 of the RCFP request seek documents relating to

               “database(s)/application(s) described in the NBC 7 article and accompanying

               screenshots/documents.” It is CBP’s position that no such

               “database(s)/application(s)” exist.

           b. Plaintiffs’ additional statement with respect to RCFP’s Request to CBP: Plaintiffs

               disagree with and dispute CBP’s position that the database(s)/application(s)

               described in NBC 7 San Diego’s reporting do not exist.

           c. The parties will continue to meet and confer regarding this issue.

   4. As stated in the Parties’ most recent status report (see ECF No. 12), Defendant CBP has

tasked its Office of Information and Technology with conducting an electronic keyword search

implementing the email portions of the NBC 7 San Diego request and items 9 and 10 of the

RCFP request. CBP currently estimates that the electronic keyword searches implementing the

email portions of the NBC 7 San Diego request and items 9 and 10 of the RCFP request will be



                                                 2
         Case 1:19-cv-01146-RBW Document 13 Filed 08/28/19 Page 3 of 5



complete by October 11, 2019, due to the large queue of pending email searches for other

matters (which are generally processed in the order in which requests are received), the limited

number of search “sessions” available to CBP to conduct these types of searches, and the server

time required to run complex keyword searches. CBP has also completed an initial search for

non-email records responsive to the NBC 7 San Diego request. CBP will submit to Plaintiffs,

through counsel, information on the production timeframe for non-email records responsive for

the NBC 7 San Diego request as soon as possible and the Parties will meet and confer thereafter.

   5. Defendant ICE has completed its searches, with the exception of one program office. To

date, ICE has located approximately 5000 pages of records that are potentially responsive to

Plaintiffs’ requests. ICE provided its first production to Plaintiffs on or about August 27, 2019,

which consisted of approximately 17 pages of records, and has referred records to CBP for direct

reply to Plaintiffs. ICE will continue to review and process potentially responsive records at a

rate of approximately 500 pages per month.

   6. Defendant USCIS, after conferring with Plaintiffs, has proposed performing an initial

limited search for records responsive to items 10 and 12 of the RCFP request. USCIS anticipates

that it could complete this search approximately 30 days from receiving Plaintiffs’ approval of

this proposal. On August 28, 2019, Plaintiff Reporters Committee agreed to USCIS’s proposal

for an initial search for records responsive to its request. After completing the search, USCIS

will confer with Plaintiffs regarding any potentially responsive records located by the

agency. The Parties will continue to confer regarding any additional searches and actions by

USCIS regarding Plaintiffs’ requests.

   7. As noted in the Parties’ last status report (see ECF No. 12), Defendant DHS has referred

Plaintiff NBC 7 San Diego’s FOIA request to ICE and CBP for direct response and has closed



                                                 3
            Case 1:19-cv-01146-RBW Document 13 Filed 08/28/19 Page 4 of 5



out that request. In addition, DHS has conferred with Plaintiffs about DHS’s proposal to limit its

search for records responsive to items 9–12 of the RCFP request to specific custodians at DHS

(i.e., DHS’s Office of the Secretary, Office of the Deputy Secretary, and the Office of Strategy,

Policy, and Plans). The Parties will continue to confer regarding any additional actions by DHS

regarding Plaintiffs’ requests, including Plaintiff’s request for the DHS Office of Public Affairs

to be included in the offices to be searched.

   8. The Parties will continue to confer regarding Defendants’ searches for potentially

responsive records and the processing of responsive records for potential release to Plaintiffs.

   9. In light of the above, the Parties respectfully propose that the Court permit the Parties to

file another status report by October 25, 2019, further advising the Court regarding the Parties’

progress.

Dated: August 28, 2019                          Respectfully Submitted,

                                                /s/ Katie Townsend
                                                Katie Townsend
                                                DC Bar No. 1026115
                                                Adam A. Marshall
                                                DC Bar No. 1029423
                                                THE REPORTERS COMMITTEE FOR
                                                FREEDOM OF THE PRESS
                                                1156 15th Street NW, Suite 1020
                                                Washington, DC 20005
                                                Phone: 202.795.9300
                                                Facsimile: 202.795.9310
                                                Email: ktownsend@rcfp.org
                                                Email: amarshall@rcfp.org

                                                Counsel for Plaintiff

                                                JESSIE K. LIU, D.C. BAR # 472845
                                                United States Attorney
                                                for the District of Columbia

                                                DANIEL F. VAN HORN, D.C. BAR # 924092
                                                Civil Chief

                                                   4
Case 1:19-cv-01146-RBW Document 13 Filed 08/28/19 Page 5 of 5




                     By:   /s/ Christopher C. Hair
                           CHRISTOPHER C. HAIR, PA BAR # 396656
                           Assistant United States Attorney
                           U.S. Attorney’s Office
                           555 4th Street, N.W. - Civil Division
                           Washington, D.C. 20530
                           (202) 252-2541
                           christopher.hair@usdoj.gov
                           Counsel for Defendants




                              5
